OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02363 Cornerstone Total Return Fund, Inc. (Exact name of registrant as specified in charter) 260 Madison Avenue, 8th FloorNew York, New York (Address of principal executive offices) (Zip code) Frank J. Maresca Ultimus Fund Solutions, LLC260 Madison Avenue, 8th FloorNew York, NY 10016 (Name and address of agent for service) Registrant's telephone number, including area code:(646) 881-4985 Date of fiscal year end:December 31, 2010 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) Description No. of Shares Value EQUITY SECURITIES - 99.96% CLOSED-END FUNDS - 9.62% CORE - 4.72% Adams Express Company (The) (a) $ Liberty All-Star Equity Fund Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. HIGH CURRENT YIELD (LEVERAGED) - 0.13% First Trust Strategic High Income Fund OPTION ARBITRAGE/OPTIONS STRATEGIES - 1.47% NFJ Dividend, Interest & Premium Strategy Fund REAL ESTATE - 0.45% Cohen & Steers Quality Income Realty Fund, Inc. SECTOR EQUITY - 2.53% H&Q Healthcare Investors H&Q Life Sciences Investors John Hancock Bank and Thrift Opportunity Fund U.S. MORTGAGE - 0.32% BlackRock Income Trust, Inc. TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 8.84% Amazon.com, Inc. * Bed Bath & Beyond, Inc. * Carnival Corporation Comcast Corporation - Class A Comcast Corporation - Special Class A DIRECTV Group, Inc. (The) - Class A * Ford Motor Company * Gap, Inc. (The) Home Depot, Inc. (The) See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) CONSUMER DISCRETIONARY (Continued) Mattel, Inc. $ News Corporation - Class B ^ NIKE, Inc. - Class B Starbucks Corporation Target Corporation Time Warner Cable, Inc. Time Warner, Inc. TJX Companies, Inc. (The) Viacom, Inc. - Class B * Walt Disney Company (The) Yum! Brands, Inc. CONSUMER STAPLES - 10.40% Altria Group, Inc. Coca-Cola Company (The) Coca-Cola Enterprises Colgate-Palmolive Company ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Company PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Company (The) Sara Lee Corporation Walgreen Company Wal-Mart Stores, Inc. ENERGY - 10.21% Anadarko Petroleum Corporation Chevron Corporation Consol Energy, Inc. Devon Energy Corporation El Paso Corporation EOG Resources, Inc. Exxon Mobil Corporation Halliburton Company National Oilwell Varco, Inc. Occidental Petroleum Corporation Schlumberger Ltd. Southwestern Energy Company * See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) FINANCIALS - 13.86% AFLAC, Inc. $ American Express Company AON Corporation Bank of America Corporation Bank of New York Mellon Corporation (The) ^ BB&T Corporation ^ Capital One Financial Corporation Chubb Corporation (The) Citigroup, Inc. * Discover Financial Services Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Hartford Financial Services Group, Inc. Hudson City Bancorp, Inc. JPMorgan Chase & Company MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. Prudential Financial, Inc. SunTrust Banks, Inc. Travelers Companies, Inc. (The) U.S. Bancorp ^ Unum Group Wells Fargo & Company HEALTH CARE - 11.07% Abbott Laboratories Amgen, Inc. * Baxter International, Inc. Bristol-Myers Squibb Company Celgene Corporation ^ * Cigna Corporation Eli Lilly & Company Express Scripts, Inc. * Gilead Sciences, Inc. * Johnson & Johnson McKesson Corporation Medco Health Solutions, Inc. * Medtronic, Inc. Merck & Company, Inc. Pfizer, Inc. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) HEALTH CARE (Continued) WellPoint, Inc. * $ INDUSTRIALS - 9.63% 3M Company Danaher Corporation Deere & Company Emerson Electric Company FedEx Corporation General Dynamics Corporation General Electric Company Illinois Tool Works, Inc. Lockheed Martin Corporation Precision Castparts Corporation Republic Services, Inc. Union Pacific Corporation United Parcel Service, Inc. - Class B United Technologies Corporation INFORMATION TECHNOLOGY - 17.43% Agilent Technologies, Inc. * AOL, Inc. * Apple, Inc. * Automatic Data Processing, Inc. CA, Inc. Cisco Systems, Inc. * Corning, Inc. eBay, Inc. * Google, Inc. - Class A * Hewlett-Packard Company Intel Corporation International Business Machines Corporation Intuit, Inc. * Micron Technology, Inc. * Microsoft Corporation Oracle Corporation Paychex, Inc. Texas Instruments, Inc. Western Union Company (The) MATERIALS - 3.04% Air Products & Chemicals, Inc. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) MATERIALS (Continued) E.I. Du Pont de Nemours & Company $ Freeport-McMoRan Copper & Gold, Inc. Monsanto Company Newmont Mining Corporation REAL ESTATE INVESTMENT TRUST - 0.01% Simon Property Group, Inc. 16 TELECOMMUNICATION SERVICES - 2.67% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. UTILITIES - 3.18% AES Corporation (The) * Consolidated Edison, Inc. Dominion Resources, Inc. Duke Energy Corporation Exelon Corporation NiSource, Inc. Southern Company (The) Xcel Energy, Inc. TOTAL EQUITY SECURITIES(cost -$20,032,438) SHORT-TERM INVESTMENTS - 2.04% MONEY MARKET FUND - 0.32% JPMorgan U.S. Government Money Market Fund Principal Amount (000's) REPURCHASE AGREEMENT - 1.72% J.P. Morgan Securities, Inc. † (Agreement dated 3/31/2010 to be repurchased at $352,200, 0.12%, 4/1/2010, collateralized by 364,489 in United States Treasury Notes) $ TOTAL SHORT-TERM INVESTMENTS (cost - $417,437) See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2010 (UNAUDITED) (Continued) TOTAL INVESTMENTS - 102.00% (cost - $20,449,875) $ LIABILITIES IN EXCESS OF OTHER ASSETS -(2.00)% ) NET ASSETS - 100.00% $ (a) Affiliated investment.The Fund holds 3.07% (based on net assets) of Adams Express Company.A director of the Fund also serves as a director to such company. There were no purchase or sales of this security during the three months ended March 31, 2010. TheFund earned $2,970 in income during the three months ended March 31, 2010. * Non-income producing security. ^ Security or a portion thereof is out on loan. † Represents investment purchased with collateral received for securities on loan. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. NOTES TO SCHEDULES OF INVESTMENTS March 31, 2010 (UNAUDITED) Federal Income Tax Cost: At March 31, 2010 the identified cost for federal income tax purposes, as well as the gross unrealized appreciation from investments for those securities having an excess of value over cost, gross unrealized depreciation from investments for those securities having an excess of cost over value and the net unrealized appreciation from investments were $20,449,875, $2,259,915, $(1,882,893) and $377,022 respectively. As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund’s investments carried at value: Valuation Inputs INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 - Quoted Prices $ $
